Name: 79/842/EEC: Council Decision of 9 October 1979 adopting a research and development programme in the field of reference materials and methods (Community Bureau of Reference - BCR) and applied metrology (non-nuclear indirect action) (1979 to 1982)
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-10-13

 Avis juridique important|31979D084279/842/EEC: Council Decision of 9 October 1979 adopting a research and development programme in the field of reference materials and methods (Community Bureau of Reference - BCR) and applied metrology (non-nuclear indirect action) (1979 to 1982) Official Journal L 258 , 13/10/1979 P. 0032 - 0034 Greek special edition: Chapter 16 Volume 1 P. 0067 ****( 1 ) OJ NO C 176 , 25 . 7 . 1978 , P . 5 AND OJ NO C 17 , 19 . 1 . 1979 , P . 4 . ( 2 ) OJ NO C 6 , 8 . 1 . 1979 , P . 20 . ( 3 ) OPINION DELIVERED ON 19 AND 20 DECEMBER 1978 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 4 ) OJ NO C 7 , 29 . 1 . 1974 , P . 6 . ( 5 ) OJ NO C 192 , 11 . 8 . 1977 , P . 1 . ( 6 ) OJ NO L 200 , 8 . 8 . 1977 , P . 4 . ( 1 ) OJ NO L 255 , 20 . 9 . 1974 , P . 1 . COUNCIL DECISION OF 9 OCTOBER 1979 ADOPTING A RESEARCH AND DEVELOPMENT PROGRAMME IN THE FIELD OF REFERENCE MATERIALS AND METHODS ( COMMUNITY BUREAU OF REFERENCE - BCR ) AND APPLIED METROLOGY ( NON-NUCLEAR INDIRECT ACTION ) ( 1979 TO 1982 ) ( 79/842/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ), WHEREAS ACCORDING TO ARTICLE 3 ( A ) AND ( H ) OF THE TREATY , THE ACTIVITIES OF THE COMMUNITY SHALL INCLUDE INTER ALIA THE ELIMINATION , AS BETWEEN MEMBER STATES , OF QUANTITATIVE RESTRICTIONS ON THE IMPORT AND EXPORT OF GOODS , AND OF ALL OTHER MEASURES HAVING EQUIVALENT EFFECT , TOGETHER WITH THE APPROXIMATION OF THE LAWS OF MEMBER STATES TO THE EXTENT REQUIRED FOR THE PROPER FUNCTIONING OF THE COMMON MARKET ; WHEREAS THE PROJECTS COVERED BY THIS DECISION ARE OF SUCH A NATURE AS TO MAKE AN EFFECTIVE CONTRIBUTION TO THE CARRYING OUT OF THESE TASKS AND WHEREAS , THEREFORE , THEY ARE NECESSARY WITHIN THE CONTEXT OF THE FUNCTIONING OF THE COMMON MARKET FOR THE ACHIEVEMENT OF THE SAID OBJECTIVES ; WHEREAS THE TREATY DOES NOT PROVIDE THE NECESSARY POWERS FOR THIS PURPOSE ; WHEREAS , IN ITS RESOLUTION OF 14 JANUARY 1974 ON A FIRST ACTION PROGRAMME OF THE EUROPEAN COMMUNITIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 4 ), THE COUNCIL STATED THAT THE WHOLE RANGE OF AVAILABLE WAYS AND MEANS , INCLUDING INDIRECT ACTION , SHOULD BE USED AS APPROPRIATE ; HAVING REGARD TO THE OPINION DELIVERED BY THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ), HAS DECIDED AS FOLLOWS : ARTICLE 1 A RESEARCH AND DEVELOPMENT PROGRAMME IN THE FIELD OF REFERENCE MATERIALS AND METHODS AND OF APPLIED METROLOGY , IS HEREBY ADOPTED FOR A PERIOD OF FOUR YEARS WITH EFFECT FROM 1 JANUARY 1979 . THE TEXT OF THE PROGRAMME IS ANNEXED TO THIS DECISION . ARTICLE 2 THE APPROPRIATIONS NECESSARY FOR THE IMPLEMENTATION OF THE PROGRAMME , THE AMOUNT OF WHICH IS FIXED AT 10.3 MILLION EUROPEAN UNITS OF ACCOUNT , INCLUDING 14 STAFF SHALL BE ENTERED IN THE BUDGET OF THE EUROPEAN COMMUNITIES . THE EUROPEAN UNIT OF ACCOUNT IS DEFINED IN ARTICLE 10 OF THE FINANCIAL REGULATION OF 21 DECEMBER 1977 APPLICABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES . ARTICLE 3 THE COMMISSION SHALL BE RESPONSIBLE FOR THE IMPLEMENTATION OF THE PROGRAMME . IT SHALL BE ASSISTED IN THIS TASK BY THE ADVISORY COMMITTEE ON PROGRAMME MANAGEMENT ( REFERENCE MATERIALS AND METHODS ), THE TERMS OF REFERENCE OF WHICH ARE SET OUT BY THE COUNCIL IN ITS RESOLUTION OF 18 JULY 1977 ( 5 ), AND WHOSE POWERS ARE HEREBY EXTENDED TO PROJECTS COVERED BY THIS DECISION . WITHIN THE CONTEXT OF THE FOUR-YEAR PROGRAMME OF THE JOINT RESEARCH CENTRE ( JRC ) ADOPTED BY DECISION 77/488/EEC , EURATOM ( 6 ), DIRECT ACTION BY THE JRC IN THE SAME FIELD SHALL REMAIN ASSOCIATED WITH THE IMPLEMENTATION OF PROJECTS 1 AND 2 OF THE PROGRAMME ADOPTED BY THIS DECISION . ARTICLE 4 IN ORDER THAT DUE ACCOUNT MAY BE TAKEN OF THE CONTENT OF THE NEW FOUR-YEAR PROGRAMME OF THE JRC , THE PROGRAMME ADOPTED BY THIS DECISION SHALL , WITHIN THE SIX MONTHS FOLLOWING THE ADOPTION OF THE NEW JRC PROGRAMME , BE REVIEWED AND POSSIBLY REVISED IN ACCORDANCE WITH THE APPROPRIATE PROCEDURE AND AFTER CONSULTATION OF THE ADVISORY COMMITTEE ON PROGRAMME MANAGEMENT . DURING THE THIRD YEAR , THERE SHALL ALSO BE A GENERAL REVIEW OF THE PROGRAMME WHICH WILL POSSIBLY BE REVISED IN ACCORDANCE WITH THE APPROPRIATE PROCEDURE AND AFTER CONSULTATION OF THE ADVISORY COMMITTEE ON PROGRAMME MANAGEMENT . ARTICLE 5 THE KNOWLEDGE RESULTING FROM THE IMPLEMENTATION OF THE PROGRAMME SHALL BE DISSEMINATED IN ACCORDANCE WITH COUNCIL REGULATION ( EEC ) NO 2380/74 OF 17 SEPTEMBER 1974 ADOPTING PROVISIONS FOR THE DISSEMINATION OF INFORMATION RELATING TO RESEARCH PROGRAMMES FOR THE EUROPEAN ECONOMIC COMMUNITY ( 1 ). DONE AT LUXEMBOURG , 9 OCTOBER 1979 . FOR THE COUNCIL THE PRESIDENT D . O ' MALLEY **** ANNEX RESEARCH AND DEVELOPMENT PROGRAMME IN THE FIELD OF REFERENCE MATERIALS AND METHODS ( COMMUNITY BUREAU OF REFERENCE - BCR ) AND APPLIED METROLOGY ( NON-NUCLEAR INDIRECT ACTION ) THE PROGRAMME COMPRISES THREE PROJECTS AS DESCRIBED BELOW . THE FIRST TWO ARE ACTIVITIES OF THE COMMUNITY BUREAU OF REFERENCE . THE AIM OF THE PROGRAMME IS TO STRENGTHEN , SUPPLEMENT AND HARMONIZE NATIONAL ACTIVITIES IN THE FIELD OF REFERENCE MATERIALS , ANALYTICAL AND MEASURING METHODS AND APPLIED METROLOGY . 1 . REFERENCE MATERIALS AND METHODS THIS PROJECT SHALL INCLUDE THE FOLLOWING ACTIVITIES : - EXCHANGE OF INFORMATION ON REFERENCE MATERIALS AND METHODS AND IN PARTICULAR ON NATIONAL ACTIVITIES IN THESE FIELDS ; - DETERMINATION OF THE REQUIREMENTS FOR REFERENCE MATERIALS AND METHODS ; - CHARACTERIZATION OF MATERIALS ; - ORGANIZATION OF INTER-LABORATORY COMPARISONS ; - JOINT PREPARATION OF REFERENCE MATERIALS ; - CERTIFICATION OF THE PROPERTIES OF REFERENCE MATERIALS AT COMMUNITY LEVEL ; - JOINT DEFINITION OF REFERENCE METHODS . 2 . MANAGEMENT AND DISTRIBUTION OF COMMUNITY REFERENCE MATERIALS THIS PROJECT COMPRISES THE FOLLOWING ACTIVITIES : - STORAGE AND PRESERVATION OF BCR REFERENCE MATERIALS IN JRC LABORATORIES AND NATIONAL LABORATORIES ; - PREPARATION OF INFORMATION TO BE DISSEMINATED TO PUBLICIZE REFERENCE MATERIALS BY SUITABLE MEANS WITHIN AND OUTSIDE THE COMMUNITY ; - DISTRIBUTION OF SAMPLES . 3 . APPLIED METROLOGY THIS PROJECT COMPRISES THE FOLLOWING ACTIVITIES : - INTER-LABORATORY COMPARISONS OF SECONDARY AND TRANSFER STANDARDS FOR DERIVED UNITS OF MEASUREMENT ; - IMPROVEMENT OF MEASURING TECHNIQUES AND THEIR ACCURACY ; - DEVELOPMENT OF NEW MEASURING TECHNIQUES ; - EXCHANGE OF INFORMATION AND OF SCIENTIFIC PERSONNEL . STUDIES AND RESEARCH WORK WILL BE CARRIED OUT UNDER CONTRACT .